DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 2-5 & 8-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 5, 2020.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-7 & 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siess et al. (US 5,911,685) in view of Pfeiffer et al. (US 2001/0037048) and Sekii et al. (US 5,046,505).
In regards to claims Siess et al. discloses a system for measuring performance of a beating heart, comprising (e.g., col 1, ln 6-9): an intracardiac blood pump (e.g., element 10) having a tubular cannula (e.g., element 13) with proximal and distal openings, a cylindrical surface disposed between the proximal and distal openings and being configured to be positioned in the aorta; an electrically driven motor, and a rotor disposed within the cannula, and an electrical line configured to supply current to the motor (e.g., via the disclosed drive unit 11 and pumping segment 12); a catheter (e.g., element 14) 
The system of claim 1, wherein the thermistor is disposed in the proximal end region of the catheter [e.g., via the disclosed sensor conductors 106, (col 44, ln 21-67) & (Fig 15)].
The system of claim 1, further comprising a second thermistor disposed on the catheter, the second thermistor configured to detect blood temperature near the catheter [e.g., via the disclosed sensor 104, (col 44, ln 21-67) & (Fig 15)].
In regards to claim 11, a method of determining native cardiac output of a heart during a ventilation assist procedure, the method comprising: positioning by a catheter and repositioning sheath an intravascular blood pump in a patient's aorta and driving the intravascular blood pump with a motor current to cause a motor inside the pump to pump blood from the left ventricle and into the patient's ascending aorta; detecting a change in temperature of blood being pumped from the left ventricle into the ascending aorta; detecting a change in motor current during pumping; detecting a 
Siess et al. discloses the claimed invention having a system and a method for measuring performance of a beating heart comprising a processor and first and second sensors except wherein said sensors are further used to calculate a pump flow output, a total cardiac output and a cardiac output based on the pump flow output and the total cardiac output from via detecting a change in temperature from the left ventricle from a first thermistor and the blood temperature flowing from the opening of the blood pump from a second thermistor.  Pfeiffer et al. teaches that it is known to use a thermistor disposed on a distal end of a catheter configured to detect blood temperature flowing in the heart’s aorta, in which an injectable having a lower temperature of the patient’s blood is injected into a patient and a responsive temperature profile is monitored via said thermistor so as to further calculate the cardiac output and other derived variables (e.g., [0009]-[0015], [0027] & [0047]).  Sekii et al. also teaches that is known in the art to use a device for measuring a cardiac output based on parameters measured by a first and a second thermistor (e.g., elements 1 & 2) [e.g., (abstract) (col 6, ln 53-68) & (Fig 2A)]. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system and method as taught by Siess et al. with the means of utilizing data thermistor and a fluid, injectable to measure the temperature difference between a physiological blood temperature to calculate the cardiac output as taught by Pfeiffer et al. and the use of a first and a second thermistor in order to measure/calculate cardiac output  since such a modification would provide the predictable results pertaining to effectively and efficiently calculate the cardiac output of a patient with causing an invasive side effects and that will not burden a critically-ill patient (e.g., Pfeiffer, [0009]-[0015], [0027] & [0047]).  


Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 6-7 & 11 have been considered but are moot because the new ground of rejection does not on the reference(s) applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE F JOHNSON whose telephone number is (571)270-5040.  The examiner can normally be reached on Mon-Thu 7:30 am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NICOLE F LAVERT/Primary Examiner, Art Unit 3792